Citation Nr: 0426977	
Decision Date: 09/28/04    Archive Date: 10/06/04

DOCKET NO.  02-06 943A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for residuals of a left 
ankle injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

April Maddox, Associate Counsel

INTRODUCTION

The veteran had active service from December 1942 through 
November 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2001 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in No. Little Rock, Arkansas.

The veteran testified before the undersigned at a travel 
Board hearing in June 2004.  The transcript is associated 
with the claims folder.


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the veteran's appeal.

2.  The veteran was exposed to acoustic trauma in service.

3.  There is competent evidence of a current diagnosis of 
bilateral hearing loss consistent with noise-induced hearing 
loss.

4.  There is competent evidence linking the veteran's current 
bilateral hearing loss with his period of service.

5.  There is competent evidence of a current diagnosis of 
degenerative arthritis of the left ankle.

6.  There is no evidence of a left ankle injury in service, 
and no competent evidence linking the veteran's current left 
ankle disorder with his period of service.
 


CONCLUSIONS OF LAW

1.  Service connection for bilateral hearing loss is 
established.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 
C.F.R. § 3.303 (2003). 

2.  Service connection for residuals of a left ankle injury 
is not established.  38 U.S.C.A. §§ 1110,  5107 (West 2002); 
38 C.F.R. § 3.303 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Board observes that the Veterans Claims Assistance Act of 
2000 (VCAA), 
38 U.S.C.A. § 5100 et seq. (West 2002), eliminated the 
requirement for a well-grounded claim, enhanced VA's duty to 
assist a claimant in developing facts pertinent to his claim, 
and expanded VA's duty to notify the claimant and his 
representative, if any, concerning certain aspects of claim 
development.  VA promulgated regulations that implement these 
statutory changes.  See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2003).  

Review of the claims folder reveals compliance with the VCAA.  
In a March 2001 letter, the RO explained the requirements for 
establishing service connection, and explained that it would 
obtain VA records, as well as records from private 
physicians, other agencies, or employment records, if the 
appellant provided sufficient information to request them.  
In addition, the June 2002 statement of the case and January 
and November 2003 supplemental statements of the case include 
the text of the regulation that implements the notice and 
assistance provisions from the statute.  Therefore, the Board 
finds that the RO has provided the appellant with all notice 
required by the VCAA.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

The Board observes that a recent decision by the U.S. Court 
of Appeals for Veterans Claims (Court) states that VCAA 
notice must be provided before the initial unfavorable 
determination by the RO.  Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  In this case, the RO issued its VCAA notice in 
March 2001, prior to the September 2001 rating decision at 
issue here, such that there is no conflict with Pelegrini.
 
With regard to the content of the notice, the Board notes 
that in Pelegrini v. Principi, 18 Vet. App. 112 (2004) the 
Court appears to have held, in part, that a VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant 's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  The Court stated that this new "fourth 
element" of the notice requirement comes from the language 
of 38 C.F.R. § 3.159(b)(1).  

In this case, although the VCAA letter did not specifically 
advise the veteran to provide all pertinent evidence, the 
Board finds that the veteran was otherwise fully notified of 
the need to give to VA any evidence pertaining to his claims.  
The letter specifically identified certain evidence that the 
RO would secure and the RO has properly pursued obtaining all 
evidence described by the veteran.  All the VCAA requires is 
that the duty to notify is satisfied, and that claimants are 
given the opportunity to submit information and evidence in 
support of their claims.  Once this has been accomplished, 
all due process concerns have been satisfied.  See Bernard v. 
Brown, 4 Vet. App. 384, 392-94 (1993); Sutton v. Brown, 9 
Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless 
error).  The Board considered this issue at the hearing held 
before the Board in order to insure that all pertinent 
records had been obtained.  In this case, the Board finds no 
indication of defective notice that is prejudicial to the 
veteran, such that proceeding to evaluate the appeal, if 
defect can be found, is harmless error.

With respect to the duty to assist, the claims folder 
contains multiple VA examinations, VA medical records, 
private medical records, service medical records, and service 
personnel records.  38 U.S.C.A. § 5103A.  Consequently, the 
RO's actions have complied with VA's duty to assist the 
veteran with the development of his claim.  Therefore, the 
Board finds that the duty to assist has been met. Id.

Analysis

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303(a) (2003).  Generally, service connection requires 
evidence of a current disability with a relationship or 
connection to an injury or disease or some other 
manifestation of the disability during service.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  Where the 
determinative issue involves medical causation or a medical 
diagnosis, there must be competent medical evidence to the 
effect that the claim is plausible; lay assertions of medical 
status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

A disorder may be service connected if the evidence of record 
reveals that the veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  Disorders diagnosed after discharge 
may still be service connected if all the evidence, including 
pertinent service records, establishes that the disorder was 
incurred in service.  38 C.F.R. § 3.303(d).  In fact, a 
claimant may establish direct service connection for a 
hearing disability which initially manifests itself several 
years after separation from service on the basis of evidence 
showing that the current hearing loss is causally related to 
injury or disease suffered in service.  Hensley v. Brown, 5 
Vet. App. 155, 164 (1993).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is afforded the claimant.  
38 U.S.C.A. § 5107(b).

Service Connection for Bilateral Hearing Loss

The veteran alleges he currently suffers from hearing loss 
and that that hearing loss is connected to service.  In this 
case, medical evidence shows current bilateral hearing loss 
disability for VA compensation purposes.  See 38 C.F.R. § 
3.385.  The veteran alleges noise exposure in service.  
Service records show that the veteran served as a mechanical 
gunner and airplane pilot for the United States Air Force and 
flew numerous flights during his almost three years of 
service.

The veteran submitted various private medical statements 
showing hearing loss and relating his current hearing loss to 
service.  A statement dated in August 2000 and signed by a 
Dr. White shows bilateral hearing loss as early as 1966.  
Another private statement dated in December 2002 and signed 
by a Dr. Burton shows a nexus between the veteran's current 
hearing loss and the noise exposure he encountered while in 
service.  The veteran, a physician himself, testified during 
two RO hearings and a Board hearing regarding his belief that 
his current hearing loss is related to service.  In fact, the 
veteran actually located a working B-17 bomber plane, the 
same type of plane he flew in service, and measured the noise 
level of the plane while in use.  Using these measurements, 
the veteran determined that he was exposed to at least 126 
decibels of noise for nine to ten hours at a time with no 
hearing protection.  According to the veteran, exposure to 80 
decibels of noise can result in permanent hearing damage.  

The veteran also submitted a statement dated in September 
2002 and signed by a Dr. Appleford, a retired army doctor who 
expressed his belief that many veterans during World War II 
were exposed to a great deal of noise without hearing 
protection and consequently currently suffered from hearing 
loss.

Also of record are two VA audiological examinations dated in 
April 2002 and March 2003, which diagnose the veteran as 
having moderately severe to severe bilateral high-frequency 
sensorineural hearing loss.  These examinations report a 
history of significant in-service noise exposure.  The 
audiogram results for these reports are summarized as 
follows:

April 2002 VA Audiological Examination
Puretone Threshold

1000 Hz
2000 Hz
3000 Hz
4000 Hz
Right 
Ear
55 dB
50 dB
65 dB
75 dB
Left 
Ear
70 dB
65dB
65dB
70 dB

Puretone Threshold Average
Right Ear
61 dB
Left Ear
69 dB

Speech Recognition
Right Ear
72%
Left Ear
62%

March 2003 VA Audiological Examination
Puretone Threshold

1000 Hz
2000 Hz
3000 Hz
4000 Hz
Right 
Ear
50 dB
50 dB
55 dB
70 dB
Left 
Ear
70 dB
60dB
65dB
75 dB

Puretone Threshold Average
Right Ear
56 dB
Left Ear
68 dB

Speech Recognition
Right Ear
84%
Left Ear
58%

In adjudicating both claims, the Board has considered the 
doctrine of reasonable doubt.  As the Court has written:

	A unique standard of proof applies in 
decisions on claims for veterans' 
benefits.  Unlike other claimants and 
litigants, pursuant to 38 U.S.C. § 3007(b) 
[now 38 U.S.C.A. § 5107(b)], a veteran is 
entitled to the "benefit of the doubt" 
when there is an approximate balance of 
positive and negative evidence.

Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Citing to the Supreme Court of the United States, the Court 
in Gilbert noted that the standard of proof is to instruct 
the fact-finder in the "'degree of confidence our society 
thinks we should have in the correctness of a factual 
conclusion for a particular type of adjudication.'"  This 
burden "'reflects not only the weight of the private and 
public interest affected, but also a societal judgment about 
how the risk of error should be distributed between the 
litigants.'"  Id. (citations omitted).

As currently codified, the law defines the "benefit of the 
doubt" doctrine as:

	When, after consideration of all evidence 
and material of record in this case before 
the Department with respect to benefits 
under laws administered by the Secretary, 
there is an approximate balance of 
positive and negative evidence regarding 
the merits of an issue material to the 
determination in the matter, the benefit 
of the doubt in resolving each such issue 
shall be given to the claimant.

38 U.S.C.A. § 5107(b) (West 2002).

The Court noted that under this standard, when the evidence 
supports the claim or is in relative equipoise, the appellant 
prevails.  Where the "fair preponderance of the evidence" 
is against the claim, the appellant loses and the benefit of 
the doubt rule has no application.  Gilbert, 1 Vet. App. at 
56.  "A properly supported and reasoned conclusion that a 
fair preponderance of the evidence is against the claim 
necessarily precludes the possibility of the evidence also 
being in an approximate balance."  Id. at 58.  The Court has 
further held that where there is "significant evidence in 
support of the appellant's claim," the Board must provide a 
"satisfactory explanation" as to why the evidence is not in 
equipoise.  Williams v. Brown, 4 Vet. App. 270, 273 (1993).

Given the testimony of the veteran regarding his exposure to 
noisy aircraft for three years while in service, the 
statements from the veteran's private doctors and the results 
of the April 2002 and March 2003 audiograms, it appears as 
likely as not that the veteran's hearing loss was aggravated 
by his military service.  

While the April 2002 VA examiner opined that the veteran's 
current hearing loss was not a result of his service, the 
opinions of the veteran and his private physicians are also 
entitled to probative weight.  Accordingly, the Board finds 
service connection for bilateral hearing loss is warranted 
under 38 U.S.C.A.  § 5107(b).  

Service Connection for Residuals of Left Ankle Injury

The veteran alleges that he injured his left ankle during 
training exercises in January 1945 or 1944 (based on his 
testimony) and that he currently suffers from residuals of 
that injury.  Initially, the Board notes that there is 
evidence of a current left ankle disability.  However, there 
is no connection shown between the veteran's current left 
ankle disorder and his time in service.  Service medical 
records are negative for any treatment of the left ankle 
during service.  Clearly, while the veteran may have injured 
his ankle during service in 1945 or 1944, the fact that the 
service medical records make no reference to this injury or, 
most importantly, to any residuals difficulties following 
this injury, provides only negative evidence against this 
claim.

Beyond this, the veteran's separation examination in November 
1945 shows no musculoskeletal defects at the time of 
separation from service.  This also provides more negative 
evidence against this claim.

While an April 2000 private opinion signed by Dr. Gardial 
states that the veteran's left ankle condition "could be a 
result of an old injury," the statement does not relate the 
condition to the veteran's service more than 50 years ago.  
Thus, it is entitled to very limited probative value in this 
case.  The medical statements the veteran himself has 
supplied to the Board regarding this claim do not clearly 
support his claim that this disorder may be reasonably 
associated with his military service in World War II.

The Board has considered the veteran's statements and 
testimony.  However, the Board believes that his medical 
opinion regarding this issue is outweighed by several 
important factors: (1) the service medical records; (2) the 
post-service medical records within decades of the veteran's 
service; and (3) the failure of any medical record to 
indicate a chronic condition that began within the veteran's 
military service.  The Board believes that such evidence, or 
lack of evidence, outweighs the veteran's opinion.  The lapse 
in time between the alleged injury (1944 or 1945) and the 
current disorder supplies more negative evidence against his 
claim.  The United States Court of Appeals for the Federal 
Circuit has determined that such a lapse of time is a factor 
for consideration in deciding a service connection claim.  
Maxson v. Gober, 230 F.3rd. 1330, 1333 (Fed. Cir. 2000).  

With regarding to the claim that the Board is granting, the 
undersigned must note that the veteran has supplied the Board 
with significantly more highly probative evidence to support 
his hearing loss claim than he has done in support of his 
ankle claim.  Further, there is little evidence to support a 
finding that the ankle injury more than 50 years ago has lead 
to the current condition, while there is significant evidence 
associating the veteran's hearing loss to service.

When the fact of chronicity in service is not adequately 
supported, as in this case, a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).  Based on a total lack of evidence in service of 
a disability following the alleged injury more than 50 years 
ago, and the fact that there was no treatment for the 
disability that the VA or the veteran has located until many 
years following discharge from active service, the Board 
finds that the preponderance of evidence is against this 
claim, and that it must be denied. 


ORDER

Service connection for bilateral hearing loss is granted.

Service connection for residuals of a left ankle injury is 
denied.


	                        
____________________________________________
	JOHN J. CROWLEY
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



